United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1945
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Jennifer Lynnette Furlong,              *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: September 1, 2010
                                Filed: September 3, 2010
                                 ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Jennifer Furlong challenges the 39-month sentence the district court1 imposed
after she pleaded guilty to three counts of access-device fraud, in violation of 18
U.S.C. § 1029(a)(2), and three counts of identity theft, in violation of 18 U.S.C.
§ 1028A. Her counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the reasonableness of the sentence.




      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
       We conclude that the district court committed no procedural error and imposed
a substantively reasonable sentence. See Gall v. United States, 552 U.S. 38, 51 (2007)
(in reviewing sentence, appellate court first ensures that district court committed no
significant procedural error, then considers substantive reasonableness of sentence
under abuse-of-discretion standard; if sentence is within applicable Guidelines range,
appellate court may apply presumption of reasonableness); United States v. Haack,
403 F.3d 997, 1004 (8th Cir. 2005) (describing abuse of discretion).

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we have
found no nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw,
and we affirm.
                      ______________________________




                                         -2-